Citation Nr: 0117379	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder; and, if so, whether service connection is 
warranted for this disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.

This matter arises from an April 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which found that the veteran had failed 
to submit new and material evidence.  A Notice of 
Disagreement was received in May 1999, and a Statement of the 
Case was issued in June 1999.  A Substantive Appeal was 
received in June 1999.   


FINDINGS OF FACT

1.  In a March 1996 RO decision, a claim by the veteran for 
entitlement to service connection for an anxiety disorder was 
denied on the basis that there was no evidence of an anxiety 
disorder prior to 1988, and no evidence to show that the 
condition had its onset during service or was related to 
service.   

2.  Evidence received subsequent to the March 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for an anxiety disorder.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied entitlement 
to service connection for an anxiety disorder is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).

2.  New and material evidence has been received since the 
March 1996 RO decision, and the veteran's claim of 
entitlement to service connection for an anxiety disorder has 
been reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  That is, in light 
of the favorable action herein taken with respect to the 
issue on appeal, no possibility of prejudice to the veteran 
is found.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

In March 1996, the RO denied the veteran's claim of 
entitlement to service connection for an anxiety disorder.  
The veteran was advised of the decision and notified of his 
appellate rights, also in March 1996.  He failed to appeal 
the RO's decision, which is final.  38 U.S.C.A. § 7105.

The evidence before the Board at the time of the March 1996 
decision consisted of service medical records, private 
medical records covering the period from 1988 to 1993, VA 
outpatient records covering the period from July 1993 to 
October 1994, a private physician's statement of treatment, 
dated in June 1995, and a September 1995 lay statement from 
the veteran's friend.  The service medical records were 
completely devoid of complaints or clinical findings related 
to anxiety or nervousness.  The only record of treatment was 
for catarrhal fever in December 1944.  The separation 
examination report was likewise negative for any clinical 
abnormalities.   

The private medical records showed that the veteran was being 
treated for anxiety as early as June 1988, but there was no 
indication of when the anxiety had its onset, or what it was 
related to.  The records show continued treatment for medical 
conditions, including anxiety.  

The VA outpatient records show treatment for anxiety 
disorder, hypertension, and coronary artery disease.  The 
veteran's diagnosis of anxiety disorder was reflected 
throughout the records from August 1993 to May 1994, 
indicating treatment and monitoring of medication.  A 
November 1993 clinical note referenced the veteran's anxiety 
disorder as having developed 35 years ago, but there was no 
evidence relating it to military service.

A June 1995 statement from a physician at a private clinic 
indicated that the veteran had not been seen since April 
1993, but had been seen there previously for numerous 
conditions, including anxiety.  The physician offered no 
evidence as to when treatment for anxiety began, or the 
duration of treatment.

A friend of the veteran submitted a statement in February 
1996, which was dated in September 1995.  The friend stated 
that he had known the veteran for over 55 years and 
recollected his correspondence with the veteran during the 
war.  He stated that the veteran wrote about his shipboard 
experiences and the anxiety he suffered during enemy attacks 
and shipboard deaths, and his fear of being killed by mines.  
The friend reported that the veteran sought medical treatment 
after service for his anxiety and he identified the specific 
treating physicians.  The friend also stated that he had 
remained in contact with the veteran before, during, and 
after service, and that he could confirm the veteran's 
anxiety and treatment.  

In March 1999, the veteran submitted a VA outpatient 
psychiatric evaluation and requested that his claim be 
reopened.  The RO denied the veteran's request in April 1999, 
finding that the evidence was not new and material.  This 
appeal followed.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination of whether there is evidence not submitted 
previously, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, it should be considered regardless of 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

Evidence submitted subsequent to the RO's March 1996 decision 
consists solely of a VA outpatient psychiatric evaluation 
performed in March 1999.  The VA psychiatrist noted that the 
veteran carried diagnoses of generalized anxiety disorder, 
and amnestic disorder, not otherwise specified.  He also 
noted that the veteran had undergone coronary artery bypass 
grafting since the last psychiatric evaluation and had 
recovered well.  The veteran reported to the VA psychiatrist 
that he had been bothered with anxiety since service.  He 
recounted his experience of being scared most of the time he 
was in the Navy.  He reported that he was frightened for his 
life when he sailed through a minefield and also when he 
witnessed another sailor's death by accident.  He was taking 
prescribed medication.  The psychiatrist noted that an April 
1998 computerized axial tomography (CT) scan of the veteran's 
head was significant for prominence of the ventricles and 
extra-axial cerebrospinal fluid spaces consistent with volume 
loss.  There was also patchy low density in the 
periventricular white matter, consistent with ischemic small 
vessel disease.  The VA psychiatrist reported the following 
diagnoses: Generalized anxiety disorder, longstanding in 
nature, most probably service-connected; depression, not 
otherwise specified, in full remission; amnestic disorder, 
most likely due to vascular changes in the brain.  He 
recommended that the veteran return to the clinic in 2 
months.

In reviewing this evidence, the Board concludes that the 
veteran has submitted new and material evidence, warranting 
reopening of his claim.  The VA psychiatrist's statement has 
not been considered previously and clearly has a bearing on 
the veteran's claim, as it links the veteran's current 
psychiatric disorder to his active duty.  Accordingly the 
Board finds that the March 1999 medical opinion of the VA 
psychiatrist is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Based on the foregoing, the previously denied claim is 
reopened, but consideration of the merits of the reopened 
claim is deferred pending the completion of certain 
development requested below. 


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for an 
anxiety disorder, and to that extent alone, the appeal is 
granted.


REMAND

Having reopened the veteran's claim, the Board finds that 
further action by the RO is needed.  Specifically, a search 
for alternative objective evidence to support the veteran's 
claim is needed, as well as further medical evidence to 
better determine whether any relationship exists between the 
veteran's currently diagnosed anxiety disorder and his period 
of military service.

As additional medical examination is deemed to be necessary, 
the veteran is hereby advised of the importance of appearing 
for such evaluation.  In that regard, the veteran's attention 
is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Inasmuch as further development is necessary, and so that 
full compliance with VCAA, supra, may be achieved, this 
matter is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him of 
the evidence needed to substantiate his 
reopened claim for service connection for 
an anxiety disorder, and inform him of his 
right to submit alternative forms of 
evidence to show that his anxiety had its 
onset during service.  This evidence may 
include: copies of employment physical 
examinations; reports of time lost from 
work due to anxiety; copies of pharmacy 
records of prescriptions; emergency room 
visits for anxiety; copies of letters 
written during service; and copies of 
insurance examinations.  All records, once 
obtained, should be associated with the 
claims folder.

3.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of any medical care providers 
who have treated him for anxiety, who 
have not already been contacted.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.   

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's existing psychiatric 
disorder(s).  The veteran's claims folder 
in its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, must 
also be accomplished if deemed warranted 
by the examiner.  All established 
psychiatric diagnoses are then to be 
fully set forth.  If the examiner agrees 
or disagrees with any other opinion of 
record regarding the onset of the 
psychiatric disability, the reasons 
should be specified. 

It is requested that the examining 
psychiatrist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

(a)  Whether it is at least as 
likely as not that an anxiety 
disorder had its onset in or is 
otherwise related to the 
veteran's period of military 
service?  If so, the objective 
evidence of record used to make 
such a determination should be 
set forth. 

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  Thereafter, the RO should review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should then adjudicate 
the merits of the veteran's reopened 
claim for service connection for an 
anxiety disorder based on all the 
evidence on file and all governing legal 
authority, including the VCAA, all 
pertinent case law, and 38 C.F.R. 
§ 3.655, as applicable.  If the veteran 
fails to appear for the examination, the 
letter notifying him of the date and time 
of the examination and the address to 
which the letter was mailed should be 
included in the claims folder.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
inclusive of citation to 38 C.F.R. 
§ 3.655, as applicable.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v, West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 


